Exhibit 10.03

 

UNITED STATES DISTRICT COURT

DISTRICT OF MINNESOTA

 

In re Xcel Energy, Inc., Securities,

 

 

Derivative & “ERISA” Litigation

 

Master File No. 02-2677 (DSD/FLN)

 

 

MDL No. 1511

 

 

 

This Document Relates To:

 

 

 

 

 

SHAREHOLDER DERIVATIVE ACTION

 

 

 

 

 

Edith Gottlieb v. Xcel Energy, Inc., et al.

 

Civil Action No. 02-2931

 

STIPULATION OF SETTLEMENT

 

This STIPULATION OF SETTLEMENT (the “Stipulation”) is made and entered into as
of December 31, 2004 by and between the plaintiff in the above-captioned
derivative action (the “Derivative Action”) pending in the United States
District Court for the District of Minnesota (the “Court”), nominal defendant
Xcel Energy, Inc. (“Xcel” or the “Company”), and individual defendants James J.
Howard, Wayne H. Brunetti, C. Coney Burgess, David A. Christensen, R.R.
Hemminghaus, A. Barry Hirschfeld, Douglas W. Leatherdale, Albert F. Moreno,
Margaret A. Preska, A. Patricia Sampson, Allan L. Schuman, Rodney E. Slifer, W.
Thomas Stephens, and Edward J. McIntyre, by their undersigned counsel, as set
forth below:

 

WHEREAS, plaintiff alleged in her derivative complaint, filed on behalf of Xcel
on or about August 15, 2002, that the above-named Derivative Defendants, in
their capacity as directors and/or officers of Xcel, breached their fiduciary
duties to Xcel and its shareholders in connection with alleged improper energy
trading practices; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, plaintiff filed her First Amended Shareholder Derivative Action
Complaint on behalf of Xcel on or about January 15, 2004 (the “Amended
Complaint”).  The Amended Complaint included allegations related to the
Derivative Defendants’ conduct in connection with, inter alia, allegedly false
and misleading public representations over an eighteen-month period regarding
the likely adverse impact of NRG’s worsening financial condition on Xcel’s
liquidity, access to credit, and continuing financial viability, and the
likelihood that Xcel would be unable to continue paying its traditional $1.50
annual dividend in light of its mounting financial problems; and

 

WHEREAS, following full briefing and argument, by Order dated July 12, 2004, the
Court dismissed plaintiff’s Amended Complaint with prejudice for failure
adequately to allege demand futility with particularity; and

 

WHEREAS, on August 10, 2004, plaintiff filed a Notice of Appeal of the Court’s
dismissal of the Amended Complaint with the United States Court of Appeals for
the Eighth Circuit; and

 

WHEREAS, pursuant to the briefing schedule set by the appellate court, plaintiff
filed her opening brief in support of her appeal on October 4, 2004, the
Derivative Defendants filed their brief in opposition on November 3, 2004, and
plaintiff filed her reply brief on November 17, 2004; and

 

WHEREAS, pending the scheduling by the appellate court of oral argument on
plaintiff’s appeal, the parties began active negotiations of a potential
resolution of the Derivative Action pursuant to a proposed global settlement of
all outstanding claims against the Company and/or certain named officers and
directors brought in the captioned multidistrict litigation proceeding; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to these arm’s-length and good faith negotiations, the parties
determined that it would be in the best interests of Xcel and its shareholders
to resolve the Derivative Action, subject to final Court approval, on the terms
and conditions of this Stipulation; and

 

WHEREAS, the parties have requested that the Eighth Circuit remand the
Derivative Action to the District Court for purposes of settlement proceedings,
and such request was granted by Order dated December 28, 2004;

 

NOW, THEREFORE, it is hereby stipulated and agreed, pursuant to Rule 23.1 of the
Federal Rules of Civil Procedure and subject to the approval of the Court, that
the Derivative Action shall be settled upon and subject to the following terms
and conditions:

 

DEFINED TERMS

 

1.                                       As used herein, the following terms
shall have the following meaning:

 

a.                                       “Current Shareholders” means all
shareholders of Xcel as of December 27, 2004.

 

b.                                      “Derivative Action” means Gottlieb v.
Xcel Energy, Inc., et al., Civil No. 02-2931, Master File No. 02-2677 (DSD/FLN),
MDL No. 1511, filed in the United States District Court for the District of
Minnesota.

 

c.                                       “Derivative Defendants” means,
collectively, James J. Howard, Wayne H. Brunetti, C. Coney Burgess, David A.
Christensen, R.R. Hemminghaus, A. Barry Hirschfeld, Douglas W. Leatherdale,
Albert F. Moreno, Margaret A. Preska, A. Patricia Sampson, Allan L. Schuman,
Rodney E. Slifer, W. Thomas Stephens, and Edward J. McIntyre.

 

3

--------------------------------------------------------------------------------


 

d.                                      “Effective Date” means the third court
day following the date on which the Court’s judgment approving this Stipulation
and dismissing the Derivative Action with prejudice and on the merits,
substantially in the form attached hereto as Exhibit B, becomes Final.  As used
in this Stipulation, “Final” means the date upon which the Court’s judgment
becomes not subject to further appeal or review.  Thus, “Final” means, without
limitation, the date of expiration of the time for the filing or noticing of any
appeal from the final judgment of the Court without any appeal being filed
therein; or, if an appeal is filed in this Derivative Action, the latest of the
dates upon which the judgment in this Derivative Action is finally affirmed on
appeal, or the appeal is finally dismissed without any request for further
discretionary review of such appellate decision; or, if further discretionary
review of such appellate decision is sought, the latest date upon which such
discretionary review is denied or, if granted, results in final affirmance of
the judgment in this Derivative Action.

 

e.                                       “Plaintiff’s Counsel” means the firms
of Morris and Morris LLC Counselors At Law, Law Offices of Bruce G. Murphy,
Eckart & Leonetti, P.A. and Head, Seifert & Vander Weide.

 

f.                                         “Preliminary Approval” means the date
on which the Court enters an order substantially in the form of Exhibit A hereto
preliminarily approving this Stipulation and authorizing the form of notice (as
agreed to by the parties).

 

g.                                      “Released Parties” means Xcel and
individual defendants James J. Howard, Wayne H. Brunetti, C. Coney Burgess,
David A. Christensen, R.R. Hemminghaus, A. Barry Hirschfeld, Douglas W.
Leatherdale, Albert F. Moreno, Margaret A. Preska, A. Patricia Sampson, Allan L.
Schuman, Rodney E. Slifer,

 

4

--------------------------------------------------------------------------------


 

W. Thomas Stephens, and Edward J. McIntyre, and all other persons who served as
officers, directors, or employees of Xcel at any time during the time period
encompassed by the Derivative Action, up to and including the Effective Date,
and their respective heirs, spouses, immediate family members, personal
representatives, estates, administrators, insurers, reinsurers, successors and
assigns.

 

h.                                      “Securities Actions” means the actions
asserting claims under the federal securities laws that have been consolidated
under the caption In re Xcel Energy, Inc. Securties Litigation, Master File No.
02-2677 (DSD/FLN), in the United States District Court for the District of
Minnesota.

 

i.                                          “Settlement” means the settlement of
the Derivative Action contemplated by this Stipulation.

 

j.                                          “Settled Claims” means and includes
all claims, actions, allegations, causes of action in law or equity, suits,
demands, defenses, counterclaims, set-offs, damages, rights and liabilities
whatsoever, whether foreseen or unforeseen, matured or unmatured, known or
unknown (including “Unknown Claims” as defined below), accrued or not accrued,
suspected or unsuspected, fixed or contingent, liquidated or unliquidated, that
could have been asserted derivatively on behalf of Xcel, whether brought under
common law, statute, rule, regulation or other source of legal obligation,
whether federal, state, or otherwise and in whatever forum, by the plaintiff
herein or by Xcel or by any of its shareholders or any other person or entity on
behalf of Xcel, against any Released Party, arising out of, relating to,
connected with, or based in whole or in part on the claims that were made or
that could have been made or litigated in the Derivative Action or any of the
facts, transactions, circumstances, statements, omissions, actions, inactions,

 

5

--------------------------------------------------------------------------------


 

events or other matters occurring at any time up to and including the Effective
Date that are raised in or referred to in the pleadings and papers filed in, or
embraced in or in any way connected with or related to, the subject matter of
the Derivative Action or any of the actions coordinated under the caption In re
Xcel Energy, Inc. Securities, Derivative and “ERISA” Litigation, MDL No. 1511,
Master File No. 02-2677 (DSD/FLN).

 

k.                                       “Unknown Claims” means claims which
Xcel, the plaintiff, or shareholders of Xcel do not know or suspect to exist in
Xcel’s favor at the time of their granting a release of the Settled Claims,
which, if known by them, might have affected their settlement of the Derivative
Action.  Solely with respect to any and all Settled Claims, it is the intention
of the parties hereto that, upon the Effective Date, Xcel, the plaintiff and
each Current Shareholder of Xcel shall be deemed to have, and by operation of
the Final Judgment shall have, expressly waived and relinquished, to the fullest
extent permitted by law, the provisions, rights and benefits of any statute or
law that might otherwise render a general release unenforceable with respect to
Unknown Claims, including the provisions, rights and benefits of §1542 of the
California Civil Code, which provides: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  The Plaintiff, Xcel and each of the
Current Shareholders of Xcel shall be deemed to have acknowledged, and by
operation of the Final Judgment acknowledges, that he, she or it is aware that
he, she or it may hereafter discover facts in addition to or different from
those which he, she or it now knows or believes to be true with respect to the
subject matter of this release, but that it is his, her or its intention to
fully, finally and forever settle and release, and Xcel,

 

6

--------------------------------------------------------------------------------


 

the plaintiff and each Current Shareholder shall be deemed, upon the Effective
Date, to have, fully, finally, and forever settled and released, any and all
Settled Claims, whether or not concealed or hidden, which now exist, may
hereafter exist or may heretofore have existed, without regard to the subsequent
discovery or existence of such different or additional facts.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2.                                       This Stipulation shall be a full and
final disposition of the Derivative Action as against the Derivative Defendants,
and of any and all Settled Claims as against all Released Parties, on the merits
and with prejudice, with each party to bear its own respective costs, fees and
expenses except as expressly provided for herein or in any order of the Court.

 

3.                                       Upon the Effective Date, plaintiff and
all Xcel shareholders, derivatively on behalf of Xcel, and on their own behalf
and on behalf of their respective predecessors, successors, affiliates, heirs,
executors, administrators, and assigns, and any person they represent, shall, by
operation of the Final Order in the Derivative Action, release and be deemed to
release and forever discharge, and shall forever be enjoined from asserting, any
Settled Claims against any of the Released Parties.

 

THE SETTLEMENT

 

4.                                       In connection with the Settlement of
the Derivative Action, the Company has agreed to enact the following corporate
governance measures:

 

a.                                       The Charter of the Audit Committee of
the Board of Xcel will be amended as follows:

 

7

--------------------------------------------------------------------------------


 

(i)                                     Section C “Committee Size and Members’
Qualifications” is amended by adding that at least one member of the Audit
Committee must also serve on the Finance Committee.

 

(ii)                                  Section D “Specific Duties” is amended by
adding a new sub-section “7” as follows:

 

Coordinate and consult with the Finance Committee for the purposes of receiving
all reasonably available information pertinent to considering whether the
Company’s audited and unaudited financial disclosures appropriately disclose
material financial and operational risk exposures in a manner consistent with
GAAP [General Accepted Accounting Principles] and other applicable laws and
regulations.

 

(iii)                               Section E “Meetings” is amended by changing
the minimum number of times the Audit Committee is required to meet from four to
no fewer than five times per year.

 

(iv)                              Each of these corporate governance changes has
been specifically reflected in a Corporate Resolution reviewed and approved by
the Board of Directors of Xcel, subject to the occurrence of the Effective Date
of this Settlement.  Upon the occurrence of the Effective Date, the Secretary of
the Corporation will prepare the restated Audit Committee Charter reflecting the
amendments set forth in the Corporate Resolution and make prompt public
disclosure of such restated Charter in a manner consistent with applicable laws
and regulations.

 

b.                                      The Charter of the Finance Committee of
the Board of Xcel will be amended as follows:

 

8

--------------------------------------------------------------------------------


 

(i)                                     Section C “Membership and
Qualifications” is amended by adding the requirement that the Committee shall at
all times include as one of its members a member of the Audit Committee.

 

(ii)                                  Section D “Specific Duties,”
sub-section “4” is amended as reflected by the addition of the following
italicized language:

 

4.                                       Meet periodically with management to
review the Company’s major financial and operational risk exposure and the steps
management has taken to monitor and control such exposure.  Coordinate and
consult with the Audit Committee for the purpose of sharing information
pertinent to the Audit Committee’s consideration of whether the Company’s
audited and unaudited financial disclosures appropriately disclose material
financial and operational risk exposures in a manner consistent with GAAP and
other applicable laws and regulations.  Review and recommend to the Board of
Directors the parameters for financial operations (including allowable
investments) for each Xcel Energy Company.

 

(iii)                               Section E “Meetings” is amended by granting
to the members of the Committee the power to call a meeting whenever a majority
of the Committee should decide it is necessary or advisable.

 

(iv)                              Each of these corporate governance changes has
been specifically reflected in a Corporate Resolution reviewed and approved by
the Board of Directors of Xcel, subject to the occurrence of the Effective Date
of this Settlement.  Upon the occurrence of the Effective Date, the Secretary of
the Corporation will prepare the restated Finance Committee Charter reflecting
the amendments set forth in the Corporate Resolution, and make prompt public

 

9

--------------------------------------------------------------------------------


 

disclosure of such restated Charter in a manner consistent with applicable laws
and regulations.

 

c.                                       The Charter of the Governance,
Compensation and Nominating Committee of the Board of Xcel will be amended as
follows:

 

(i)                                     Section E “Meetings” is amended to
impose a minimum number of meetings per year for the Committee, as reflected by
the following italicized language: “The Committee shall meet as frequently as
necessary, but not fewer than four times per year in order to carry out its
responsibilities under this Charter.”

 

(ii)                                  This corporate governance change has been
specifically reflected in a Corporate Resolution reviewed and approved by the
Board of Directors of Xcel, subject to the occurrence of the Effective Date of
this Settlement.  Upon the occurrence of the Effective Date, the Secretary of
the Corporation will prepare the restated Governance, Compensation and
Nominating Committee Charter reflecting the amendment set forth in the Corporate
Resolution, and make prompt public disclosure of such restated Charter in a
manner consistent with applicable laws and regulations.

 

d.                                      In addition to the above specific
amendments to the Charters of the Audit, the Finance and the Governance,
Compensation and Nominating Committees of Xcel, pursuant to the Settlement, the
directors of Xcel further will direct management of the Company (subject to the
occurrence of the Effective Date) to: (i) undertake an internal assessment of
the information and communications processes, systems and controls presently in
place at the Company necessary to allow the Board to remain appropriately

 

10

--------------------------------------------------------------------------------


 

informed of significant issues, conditions and developments at the Company; (ii)
develop proposals to improve, if appropriate, such information and
communications processes, systems and controls; and (iii) report to the Board of
Directors within 180 days of the Effective Date the results of said internal
assessment, together with any such proposals.

 

e.                                       The directors of Xcel will further
direct management of the Company (subject to the occurrence of the Effective
Date) to: (i) undertake an internal review of the processes in place to ensure
that senior management, the Audit Committee and the Finance Committee are each
appropriately informed regarding the company’s material financial commitments
and credit arrangements, and the reporting of significant conditions and
contingencies relevant thereto; (ii) develop proposals to improve, if
appropriate, such processes; and (iii) report to the Board of Directors within
180 days of the Effective Date the results of said internal review, together
with any such proposals.

 

f.                                         Finally, the Company’s “Guidelines on
Corporate Governance” will be amended as follows:

 

(i)                                     Section B “Director Orientation and
Continuing Education” will be amended as reflected by the following italicized
language:

 

Such orientation or continuing education shall, at a minimum, cover the Xcel
Energy business, organizational, technical, financial, legal, regulatory and
competitive challenges and opportunities, as well as the Company’s material
financial commitments and credit arrangements.

 

(ii)                                  Section H “Meetings” will be amended as
reflected by the following italicized language:

 

The Board will meet a minimum of seven times per year. One of these seven
meetings will be an annual

 

11

--------------------------------------------------------------------------------


 

strategic board retreat at which an annual “State of the Company” presentation
from the CEO will be offered. and during which major strategic issues facing the
Company will be discussed by the directors and senior management.

 

(iii)                               Amend Section J “Independence” by adding
appropriate language to extend the three year “cooling off” period dictated by
the New York Stock Exchange independence standards to a four-year “cooling off”
period.

 

(iv)                              Each of these corporate governance changes has
been specifically reflected in a Corporate Resolution reviewed and approved by
the Board of Directors of Xcel, subject to the occurrence of the Effective Date
of this Settlement.  Upon the occurrence of Effective Date, the Secretary of the
Corporation will prepare the restated “Guidelines on Corporate Governance”
reflecting the amendments set forth in the Corporate Resolution, and make prompt
public disclosure of such restated “Guidelines on Corporate Governance” in a
manner consistent with applicable laws and regulations.

 

SUBMISSION AND APPLICATION TO THE COURT

 

5.                                       As soon as practicable after this
Stipulation has been executed, the parties will apply to the Court for
preliminary approval of the proposed Settlement and for entry by the Court of an
order substantially in the form annexed hereto as Exhibit A (the “Preliminary
Order”), which shall provide, among other things, that:

 

a.                                       A hearing (the “Fairness Hearing”)
shall be held at a time and date to be set by the Court, to:  (i) determine
whether the proposed Settlement and its terms as set forth in the Stipulation
are fair, reasonable and adequate and should be approved by the Court, (ii)
determine whether an order and final judgment should be entered, and

 

12

--------------------------------------------------------------------------------


 

(iii) consider the application of plaintiff’s counsel for an award of fees and
reimbursement of costs and expenses;

 

b.                                      Notice of the pendency of the proposed
Settlement of the Derivative Action shall be made in the consolidated Notice of
Pendency of Class Action and Derivative Action, Proposed Settlements, Motions
for Attorneys’ Fees and Settlement Fairness Hearing (the “Notice”).  The Notice,
substantially in the form attached hereto as Exhibit C, shall be disseminated by
first-class mail to all Current Shareholders at least 45 days prior to the
Fairness Hearing.

 

c.                                       A joint Summary Notice Of Class Action
Securities Litigation And Derivative Litigation Settlement (the “Summary
Notice”), substantially in the form attached hereto as Exhibit D, for both the
Securities Actions and the Derivative Action shall be published in the national
edition of the Wall Street Journal and the Minnapolis Star-Tribune and St. Paul
Pioneer Press within ten days of the mailing of the Notice.

 

d.                                      The cost of printing, mailing and
publishing the Notice and Summary Notice, as well as any incidental costs
incurred in responding to or communicating with Current Shareholders pursuant to
the Notice and Summary Notice, shall be paid out of the Notice Fund established
pursuant to the Stipulation of Settlement in the Securities Actions.

 

e.                                       The parties agree that the procedures
for providing the Notice and Summary Notice prescribed in this Stipulation
constitute the best notice practicable under the circumstances and are
consistent with the provisions of Rule 23.1 of the Federal Rule of Civil
Procedure and the requirements of due process.

 

13

--------------------------------------------------------------------------------


 

ORDER AND FINAL JUDGMENT

 

6.                                       The Court will hold a Fairness Hearing
pursuant to the Preliminary Order and the Notice and Summary Notice, as provided
by the Federal Rules of Civil Procedure.  If the Stipulation (including any
modifications thereto made with the consent of the parties as provided for
herein) and the Settlement are approved by the Court following the Fairness
Hearing, the parties shall jointly request the Court to enter an Order and Final
Judgment substantially in the form attached hereto as Exhibit B (the “Final
Order”).

 

APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES

 

7.                                       Plaintiff’s Counsel intend to submit an
application to the Court for an award of attorneys’ fees and expenses in the
amount of $250,000, with one-half of that amount to be paid separately by Xcel
and one-half to be treated as and paid as an expense of the Securities Actions,
pursuant to the Stipulation of Settlement of the Securities Actions.  Defendants
will not oppose such an application.  Subject to the terms and conditions of
this Stipulation, Xcel agrees to pay Plaintiffs’ Counsel, within five (5) days
following the occurrence of the Effective Date, one-half of such fees and
expenses as may be awarded by the Court, up to a maximum payment by Xcel of
$125,000.  It is agreed that under no circumstances shall Xcel be obliged to pay
more than $125,000 towards Plaintiff’s Counsel’s fees and expenses, and
plaintiff and Plaintiff’s Counsel each hereby waive any right to collect from
Xcel any amount greater than $125,000 in respect of Plaintiff’s Counsel’s fees,
costs or expenses.

 

8.                                       It is agreed that the allowance or
disallowance by the Court of all or any part of any application by Plaintiff’s
Counsel, as described in the preceding paragraph, is not a term or condition of
the settlement set forth in this Stipulation, and that any order or proceeding
relating

 

14

--------------------------------------------------------------------------------


 

thereto, or any appeal from any such order, shall not operate to terminate or
cancel this Stipulation.

 

EFFECTIVE DATE

 

9.                                       The Settlement shall become effective
on the Effective Date as that term is defined at paragraph 1.d. above.

 

10.                                 In the event the Settlement is not approved
by the Court or the Settlement set forth in this Stipulation is terminated or
fails to become effective in accordance with its terms, or if the Final Order is
reversed or modified upon appeal or certiorari (except as provided in this
paragraph), the parties shall be restored to their respective positions in the
Derivative Action as of the date hereof.  In such event, the terms and
conditions of this Stipulation shall have no further force and effect with
respect to the parties to the Derivative Action and neither this Stipulation nor
any negotiations, proceedings or statements had or made in connection with it
shall be used in this action or in any other proceeding for any purpose; any
judgment entered by the Court in accordance with the terms of this Stipulation
shall be treated as vacated, nunc pro tunc; and all parties hereto shall stand
in the same position, without prejudice, as if this Stipulation had not been
made or filed with the Court.  No order of the Court (or modification or
reversal on appeal of any order of the Court) concerning the amount of any
attorneys’ fees, costs, or expenses awarded by the Court to Plaintiff’s Counsel
shall constitute grounds for cancellation or termination of this Stipulation.

 

GENERAL AND MISCELLANEOUS PROVISIONS

 

11.                                 This Stipulation and any negotiations or
proceedings relating to it are not, and shall not be construed or deemed to be,
an admission or

 

15

--------------------------------------------------------------------------------


 

concession by or on the part of the plaintiff of any lack of merit of the claims
asserted in the Derivative Action or an admission or concession by or on the
part of Xcel, the Derivative Defendants, or any of them, of any fact asserted in
the Derivative Action or any liability or wrongdoing whatsoever in connection
with the claims asserted in the Derivative Action and the other matters referred
to in this Stipulation.

 

12.                                 Neither this Stipulation nor the fact of its
existence nor the terms hereof, nor any negotiation or proceedings hereunder,
shall be offered or received in evidence, or in any way referred to, in any
action or proceeding in any court, administrative agency or other tribunal for
any purpose whatsoever other than to enforce the provisions of this Stipulation
or any other orders or judgments entered pursuant thereto.

 

13.                                 The parties to this Stipulation and their
attorneys agree to cooperate fully with one another in seeking Court approval of
the Settlement and the dismissal with prejudice of the appeal before the United
States Court of Appeals for the Eighth Circuit, and to use their best efforts to
effect the prompt consummation of this Stipulation and the proposed Settlement
provided for hereunder.

 

14.                                 This Stipulation shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, estates,
parents, subsidiaries, affiliates, insurers, reinsurers, successors and assigns,
and any corporation or other entity into or with which any party hereto may
merge, consolidate or combine.

 

15.                                 This Stipulation may be executed in
counterparts, each of which shall be considered an original, but all of which
shall be considered one agreement.  All persons executing this Stipulation
represent that they have been authorized and empowered to do so.

 

16.                                 This Stipulation merges any and all prior
settlement discussions and agreements among the plaintiff, Xcel and the
Derivative Defendants or between any of them.  This Stipulation constitutes the
entire agreement among the parties hereto with respect to the subject

 

16

--------------------------------------------------------------------------------


 

matter hereof and may not be modified or amended except in writing signed by all
parties hereto or by their duly authorized representatives.

 

17.                                 Without affecting the finality of the Final
Order to be entered in accordance with this Stipulation, the Court shall retain
jurisdiction with respect to implementation and enforcement of the terms of this
Stipulation, and all parties hereto submit to the jurisdiction of the Court for
purposes of implementing and enforcing the settlement embodied in this
Stipulation.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Stipulation to be
executed by their duly authorized attorneys.

 

December 31, 2004

 

/s/ JOHN M. NEWMAN, JR.

 

 

 

John M. Newman, Jr.

 

 

 

 

 

/s/ GEOFFREY J. RITTS

 

 

 

Geoffrey J. Ritts

 

 

Jones Day

 

 

North Point

 

 

901 Lakeside Avenue

 

 

Cleveland, OH 44114-1190

 

 

(216) 586-3939

 

 

 

 

 

/s/ TIMOTHY R. THORNTON

 

 

 

Timothy R. Thornton

 

 

Briggs & Morgan, P.A.

 

 

2400 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, MN 55402

 

 

(612) 334-8400

 

 

 

 

 

ATTORNEYS FOR ALL INDIVIDUAL

 

 

DEFENDANTS EXCEPT

 

 

JAMES J. HOWARD

 

 

 

 

 

 

December 31, 2004

 

/s/ ERIC J. MAGNUSON

 

 

 

Eric J. Magnuson

 

 

 

 

 

/s/ RACHNA B. SULLIVAN

 

 

 

Rachna B. Sullivan

 

 

Rider Bennett LLP

 

 

2000 Metropolitan Centre

 

 

333 South Seventh Street

 

 

Minneapolis, MN 55402

 

 

 

 

 

ATTORNEY FOR DEFENDANT

 

 

JAMES J. HOWARD

 

18

--------------------------------------------------------------------------------


 

December 31, 2004

 

/s/ JAMES L. ALTMAN

 

 

 

James L. Altman

 

 

Assistant General Counsel

 

 

Xcel Energy, Inc.

 

 

800 Nicollet Mall, Suite 3000

 

 

Minneapolis, MN 55402-2023

 

 

(612) 330-5500

 

 

 

 

 

ATTORNEY FOR NOMINAL

 

 

DEFENDANT XCEL ENERGY, INC.

 

 

 

 

 

 

December 31, 2004

 

/s/ KAREN L. MORRIS

 

 

 

Karen L. Morris

 

 

 

 

 

/s/ PATRICK F. MORRIS

 

 

 

Patrick F. Morris

 

 

MORRIS AND MORRIS LLC

 

 

COUNSELORS AT LAW

 

 

1105 North Market Street

 

 

Suite 803

 

 

Wilmington, DE 19801

 

 

(302) 426-0400

 

 

 

 

 

 

December 31, 2004

 

/s/ BRUCE G. MURPHY

 

 

 

Bruce G. Murphy

 

 

LAW OFFICES OF BRUCE G. MURPHY

 

 

265 Llwyds Lane

 

 

Vero Beach, FL 32963

 

 

(772) 231-4202

 

 

 

 

 

ATTORNEYS FOR PLAINTIFF

 

19

--------------------------------------------------------------------------------